DETAILED ACTION
This office action is in response to applicant’s filing dated November 23, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 41-49 and 51-55 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 23, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 41 and 51; cancelation of claim(s) 1-40 and 50; and addition of new claim(s) 53-55. 
Applicants elected without traverse (R,S’)-4’-methyoxy-1-naphthylfenoterol as the GPR55 antagonist compound species; (R,S’)-4’-methyoxy-1-naphthylfenoterol plus doxorubicin as the pharmaceutical composition formulation species; and pancreatic tumor resistant to doxorubicin as the cancer cell type in the reply filed on February 4, 2019.  The requirement is still deemed proper.  Claim 49 remains withdrawn.
New claims 53-55 are directed to the elected species and thus are presently under examination.  Claims 41-48 and 51-55 are presently under examination as they relate to the elected species:
(R,S’)-4’-methyoxy-1-naphthylfenoterol, (R,S’)-4’-methyoxy-1-naphthylfenoterol plus doxorubicin; and pancreatic tumor resistant to doxorubicin 
Priority
The present application is a national stage entry of PCT/US16/54819 filed on September 30, 2016, which claims benefit of US Provisional Application No. 62/235,853 filed on October 1, 2015.  The effective filing date of the instant application is October 1, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41-48, 52, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al (WO 2013/177418 A1, cited in the IDS) in view of Sui et al (The Journal of International Medical Research, 2012; 40:426-435); McCubrey et al (Oncotarget, 2012; 3(10):1068-1111, cited in a previous Office Action); Andradas et al (EJC Supplements, 2010, 8(5):91) and Xiao et al (The Anatomical Record, 2012; 295:2122–2128).
	Regarding claims 41, 42, 44-48, 52, and 53, Wainer teaches a method of treating a disorder or disease regulated by cannabinoid (CB) receptor activity comprising administering to a subject having or at risk of developing a disorder or disease regulated by CB receptor activity an effective amount of a compound (claim 1), further comprising selecting a subject having or R,S’)-4’-methoxy-1-napthylfenoterol (MNF) (claim 7), wherein the method is used for treating a tumor (claim 13); wherein selecting the subject having or at risk of developing a disorder or disease regulated by CB receptor activity comprises measuring CB receptor activity or expression ( or both) in a sample obtained from the subject, wherein the presence of CB receptor activity or expression ( or both) indicates that the subject has or is at risk of developing a disorder or disease regulated by CB receptor activity (claim 11); wherein the CB receptor is GPR55 (claim 16), wherein the method further comprises administering an additional therapeutic agent prior to, concurrent with, or subsequent to administration of the compound (claim 17), wherein the therapeutic agent is a chemotherapeutic agent (claim 18).  Wainer teaches a tumor which may express a CB receptor is pancreatic cancer [0176].  Wainer teaches doxorubicin is suitable for use in combination with the disclosed compounds ([0184] and Table 6).
Wainer does not explicitly teach administering the (R,S)-4-methoxy-1-naphthylfenoterol to treat tumors resistant to doxorubicin or testing includes determining if the resistant tumor overexpresses one or more ABC transporters.  However, Wainer does teach the use of doxorubicin for use in combination with the disclosed therapies [0184].  Moreover, Wainer teaches pretreatment of PANC-1 cells with MNF significantly abrogated the induction of ERK1/2 phosphorylation [0285].  PANC-1 cells are pancreatic tumor cells as noted in Table 6.  Thus, Wainer teaches pretreatment with GPR55 antagonist, inhibits ERK phosphorylation in tumor cells.  

McCubrey teaches drugs such as doxorubicin can activate p53 which can lead to increased expression of the discoidin domain receptor (DDR), which in turn can result in Raf/MEK/ERK pathway activation; activated ERK can phosphorylate p53 and regulate its activity; doxorubicin can also activate the calcium calmodulin dependent kinase (CaM-K) cascade via ROS; activation of this cascade can also result in stimulation of the Raf/MEK/ERK cascade which induces the transcription of genes which are involved in DNA repair and lead to drug resistance (page 1090, left, 2nd paragraph).   

Moreover, Xiao teaches gene expression of multidrug resistant proteins (MRP1, MRP2, and MRP3) was induced by conventional chemotherapeutic agents in pancreatic carcinoma cell line; upregulated gene expression of MDR proteins were accompanied with increased gene expression of RAF1/ERK and furthermore, the activated RAF1/ERK tyrosine kinase signaling pathway (page 2127, left, 1st paragraph); doxorubicin treatment led to an increase in MRP1 and MRP3 mRNA (page 2124, left, 1st paragraph).  
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Wainer to the treatment of pancreatic tumor cells that have developed resistance to a chemotherapeutic agent, doxorubicin, in order to reduce ERK phosphorylation in said resistant cells to thereby enhance chemosensitivity of said pancreatic cells to treatment by said chemotherapeutic agent, doxorubicin with an expectation of success, since the prior art establishes that pretreatment of pancreatic cells with GPR55 antagonists inhibit ERK phosphorylation in tumor cells and doxorubicin activates ERK phosphorylation and stimulates Raf/MEK/ERK pathway activation which leads to drug resistance.  Furthermore, it would have been prima facie obvious to determine if the doxorubicin-resistant pancreatic tumor expressed PGP and MRP1 and to 

Regarding claim 43, Wainer teaches routes of administration useful in the disclosed methods included oral and parenteral routes [0163].

Regarding claims 44 and 46, Wainer teaches the methods can include administration of the one or more therapeutic agents separately, sequentially or concurrently.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the (R,S)-4-methoxy-1-naphthylfenoterol concurrently with the doxorubicin or to administer the (R,S)-4-methoxy-1-naphthylfenoterol after the doxorubicin (i.e. sequentially) in view of the teachings of Wainer.
Taken together, all this would result in the practice of the method of claims 41-48, 52, and 53 with a reasonable expectation of success.


Claims 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al (WO 2013/177418 A1, cited in the IDS) in view of Sui et al (The Journal of International Medical Research, 2012; 40:426-435); McCubrey et al (Oncotarget, 2012; 3(10):1068-1111, cited in a previous Office Action); Andradas et al (EJC Supplements, 2010, 8(5):91) and Xiao et al (The Anatomical Record, 2012; 295:2122–2128) as applied to claims 41-48, 52, and 53 above, and further in view of Santisteban (J Gastrointest Canc, 2010; 41:153-158).
The cited references do not teach the tumor overexpresses MRP1, PgP, and BCRP.  However, Sui does teach there are known to be at least 48 types of ABC transporters involved in MDR, including Pgp (encoded by the ABCB1 gene) and ABC subfamily G member 2 (encoded by the ABCG2 gene, also known as breast cancer resistance protein [BCRP]).  Moreover, Santisteban teaches the most universal human ABC transporters related to chemoresistance in cancer are the P-glycoprotein (i.e. PGP, also called multidrug resistance protein 1 (MDR1), the MRP1 (MDR-associated protein) and breast cancer resistance protein (BCRP).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the expression of Pgp, MRP1, and BCRP in the method of treating doxorubicin-resistant pancreatic cancer comprising administering (R,S)-4-methoxy-1-naphthylfenoterol and doxorubicin since the prior art establishes that it was known that Pgp and BCRP were ABC transporters known to be involved in MDR and the most universal human ABC transporters related to chemoresistance in cancer are PGP, MRP1, and BCRP.
Taken together, all this would result in the practice of the method of claims 51 with a reasonable expectation of success.

Claims 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainer et al (WO 2013/177418 A1, cited in the IDS) in view of Sui et al (The Journal of International Medical Research, 2012; 40:426-435); McCubrey et al (Oncotarget, 2012; 3(10):1068-1111, cited in a previous Office Action); Andradas et al (EJC Supplements, 2010, 8(5):91) and Xiao et al (The Anatomical Record, 2012; 295:2122–2128) as applied to claims 41-48, 52, and 53 above, and further in view of Santisteban (J Gastrointest Canc, 2010; 41:153-158) and Zalatnai et al (in vivo, 2007; 21:339-348).
The cited references do not teach the tumor overexpresses MRP1, MRP5, PgP, and BCRP.  However, Sui does teach there are known to be at least 48 types of ABC transporters involved in MDR, including Pgp (encoded by the ABCB1 gene) and ABC subfamily G member 2 (encoded by the ABCG2 gene, also known as breast cancer resistance protein [BCRP]).  Moreover, Santisteban teaches the most universal human ABC transporters related to chemoresistance in cancer are the P-glycoprotein (i.e. PGP, also called multidrug resistance protein 1 (MDR1), the MRP1 (MDR-associated protein) and breast cancer resistance protein (BCRP).  Furthermore, Zalatnai teaches the major genes involved in chemoresistance of malignant tumors are those of multidrug resistance 1 (MDR1, ABCB1), the multidrug resistance proteins (MRP1-5, ABCC1-5) and mitoxantrone resistance (BCRP, MXR,ABCG2) (page 341, right, 3rd paragraph); multidrug resistance proteins (MRP) also confer insensitivity on pancreatic cancer (page 342, left, last paragraph); MRP5 mRNA level was also significantly increased over the normal pancreas (page 342, left, last paragraph). 
  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to determine the expression of Pgp, MRP1, R,S)-4-methoxy-1-naphthylfenoterol and doxorubicin since the prior art establishes that it was known that Pgp and BCRP were ABC transporters known to be involved in MDR; the most universal human ABC transporters related to chemoresistance in cancer are PGP, MRP1, and BCRP; and major genes involved in chemoresistance of malignant tumors are MDR1/PGP, MRP1-5, and BCRP, and MRP5 genes are significantly increased in pancreatic cancer cells over that of the normal pancreas.
Taken together, all this would result in the practice of the method of claims 53 and 54 with a reasonable expectation of success.
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:
Applicant argues:
Applicant respectfully submits WO '418 would lead a skilled artisan away from using the claimed fenoterol compounds to treat tumors with pancreatic or breast cancer cells that have developed a drug resistance doxorubicin or gemcitabine. Applicant does not dispute that WO '418 teaches the fenoterol compounds could be combined with other chemotherapeutic agents such as doxorubicin and gemcitabine, however, a skilled artisan would not be motivated to administer doxorubicin or gemecitabine when the skilled artisan is aware the tumor is resistant to doxorubicin and gemcitabine. Moreover, the data in Table 6 of WO '418, which the Examiner 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2123 states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, as set forth above, Wainer teaches a method of treating a disorder or disease regulated by cannabinoid (CB) receptor activity comprising administering an effective amount of a compound (claim 1), further comprising selecting a subject having or at risk of developing a disorder or disease regulated by CB receptor activity prior to administering  therapeutically effective amount of a compound (claim 10); wherein the compound is (R,S’)-4’-methoxy-1-napthylfenoterol (MNF) (claim 7), wherein the method is used for treating a tumor (claim 13); wherein the method further comprises administering an additional chemotherapeutic agent prior to, concurrent with, or subsequent to administration of the compound (claims 17 and 18).  As set forth above, Wainer explicitly teaches a tumor which may express a CB receptor is pancreatic cancer [0176].  
Moreover, as set forth above, Wainer teaches retreatment of HepG2 and PANC-1 cells with MNF significantly abrogated the induction of ERK1/2 phosphorylation [0285].  The Examiner notes that the Examiner pointed to Table 6 to establish that PANC-1 cells were pancreatic cells.  Moreover, Wainer further teaches exposure of HepG2 cells to 0-1602 dose-dependently increased ERK phosphorylation and MNF pretreatment abrogated 0-1602 responsiveness; PANC-1 cells exhibited the same behavior as HepG2 cells, and displayed exquisite sensitivity to MNF with regard to 0-1602-mediated ERK phosphorylation [0308].  Moreover, Wainer teaches IC50 value of less than 50µM indicates potential activity [0260] and the IC50 value of MNF in PANC-1 cells is 33.38 (Table 6).  Thus, the teachings of Wainer do not 


Applicant argues:
Applicant further submits the addition of Sui, McCubray and/or Andradas would not motivate the skilled artisan to reject the teaching away provided in WO '418 and arrive at the method recited in the currently pending claims because Sui, McCubray and/or Andradas do not provide any teaching that would suggest to the skilled artisan that the method recited in the pending claims would be successful. Rather the Sui reference would only lead the skilled artisan to further doubt the success of the method recited in the current claims when combined with WO '418.  The abstract provided by Sui teaches that multiple drug resistance (MDR) is a major cause of cancer treatment failure and suggests the membrane transport protein, PgP is a "main" mechanism for decreased intracellular drug accumulation".  However, a skilled artisan reading the entirety of Sui would learn that PgP transport is only one of numerous membrane transporters that may lead to MDR and other transporters may play a role in MDR.  Sui further acknowledges that there are numerous pathways that could activate the various transporters causing the MDR.  Applicant respectfully submit that the addition of Sui to WO '418 would not lead the skilled artisan to the method recited in the pending claims with any reasonable expectation of success. Sui informs the skilled artisan that MDR may be caused by a number of transduction pathways and transcription factors. In addition, Sui informs the skilled artisan that overexpression of the Pgp transporter and other transporters may be caused by a number of 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  In the instant case, as set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Wainer to the treatment of pancreatic tumor cells that have developed resistance to a chemotherapeutic agent, doxorubicin, in order to reduce ERK phosphorylation in said resistant cells to thereby prima facie obvious to determine if the doxorubicin-resistant pancreatic tumor expressed PGP and MRP1 and to administer the doxorubicin after the PGP and MRP1 overexpression was suppressed since the prior art teaches Pgp, encoded by the ABCB1 [adenosine triphosphate-binding cassette, subfamily B, member 1] gene) is the main mechanism for decreased intracellular drug accumulation in human MDR cancer and inhibiting the MAPK signaling pathway/ERK pathway is effective to reverse Pgp-mediated MDR and chemotherapeutics including doxorubicin induced MRP1 expression, and upregulated gene expression of MDR protein was accompanied by increased gene expression of RAF1/ERK and activated RAF1/ERK tyrosine kinase signaling.  Moreover, as set forth above, it was known in the art that the most universal human ABC transporters related to chemoresistance in cancer are the Pgp, MRP1, and BCRP; and MRP5 is also significantly increased in pancreatic cancer.  Thus, the skilled artisan would have been further motivated to utilize combination therapies such as that disclosed in Wainer to treat pancreatic cancers that express these proteins to try to overcome the doxorubicin resistance,  since these proteins are known to be related to multidrug resistance, thus resulting in the method of the instant claims with a reasonable expectation of success.


Applicant argues:
The addition of McCubrey and/or Andradas to WO '418 or to WO '418 and Sui do not overcome the above described deficiencies.  As stated in the prior submissions, McCubrey teaches that selective inhibitors of the Ras/Raf/MEK/ERK cascade are effective in the treatment of multiple types of cancer and that one of the associated downstream effects is a reduction in the protein expression of some regulators of cellular growth. There is nothing in McCubrey that would lead a skilled artisan to believe that inhibition of the MEK/ERK signaling as suggested by McCubrey would overcome the overexpression of the MDRP1 and one or more of the other ABC transporters as recited in the pending claims and thereby allow cancer cells that had become resistant to doxorubicin and gemcitabine to be effectively treated with doxorubicin and gemcitabine.  Andradas teaches a correlation between GPR55 expression and histological grade in human gliomas, breast tumors and pancreatic tumors and that the results indicate that GPR55 could be a marker of tumor aggressiveness (high histological grade, poor differentiation, low survival). Andradas is only describing the biology of the tumor and the potential growth, spread and lethality of an untreated cancer. Andradas does not address the response of the tumor to chemotherapy and more importantly a tumor that has become resistant to doxorubicin and gemcitabine and how to treat the resistant tumor with the resistant drug.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of prima facie obvious to determine if the doxorubicin-resistant pancreatic tumor expressed PGP and MRP1 and to administer the doxorubicin after the PGP and MRP1 overexpression was suppressed since the prior art teaches Pgp, encoded by the ABCB1 [adenosine triphosphate-binding cassette, subfamily B, member 1] gene) is the main mechanism for decreased intracellular drug accumulation in human MDR cancer and inhibiting the MAPK signaling pathway/ERK pathway is effective to reverse Pgp-mediated MDR and chemotherapeutics including doxorubicin induced MRP1 expression, and upregulated gene expression of MDR protein was accompanied by increased gene expression of RAF1/ERK and activated RAF1/ERK tyrosine kinase signaling.  Moreover, as set forth above, it was known in the art that the most universal human ABC transporters related to chemoresistance in cancer are the Pgp, MRP1, and BCRP; and MRP5 is also significantly increased in pancreatic cancer.  Thus, the skilled artisan would have been further motivated to utilize combination therapies such as that disclosed in Wainer to treat pancreatic cancers that express these proteins to try to overcome the doxorubicin resistance,  since these proteins are known to be related to multidrug resistance, thus resulting in the method of the instant claims with a reasonable expectation of success.
Conclusion
Claims 41-48 and 51-55 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628